NUMBER 13-21-00309-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                            IN RE CAMERON COUNTY


                       On Petition for Writ of Mandamus.


                                       ORDER

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      On September 24, 2021, relator Cameron County filed a petition for writ of

mandamus and request for emergency stay. By petition for writ of mandamus, relator

seeks to compel the trial court to set aside an order disqualifying relator’s counsel, Juan

A. Gonzalez. By request for emergency stay, relator seeks to stay the trial court

proceedings pending resolution of this original proceeding.

      The Court, having examined and fully considered the request for emergency stay,

is of the opinion that the request for emergency stay should be granted. Accordingly, we
grant the relator’s request for emergency stay and we order the trial court proceedings

to be stayed pending resolution of this petition for writ of mandamus. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective until

the case is finally decided.”).

       The Court requests that the real party in interest, Cameron County Sheriff Eric

Garza, or any others whose interest would be directly affected by the relief sought, file a

response to the petition for writ of mandamus on or before the expiration of ten days from

the date of this order. See id. R. 52.2, 52.4, 52.8.

                                                                      PER CURIAM

Delivered and filed on the
27th day of September, 2021.




                                              2